Title: James Madison to William B. Sprague, 6 February 1831
From: Madison, James
To: Sprague, William Buell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Feby. 6. 1831
                            
                        
                        
                        I am at length enabled to enclose you the requested notice of the families to which by birth I belong, as
                            made out by a friend.
                        I enclose also a copy (a duplicate) of Mr. Pearce’s Notes taken in the Federal Convention of 1787. It was
                            recd. from Mr. Tefts, with a request that it might be forwared to you.
                        I take the occassion, Sir, to make my acknowledgements for the several communications I have been favoured
                            with, and to repeat the assurances, which I pray you to accept of my cordial esteem, and good wishes.
                        
                        
                            
                                James Madison
                            
                        
                    